Exhibit 10.2

FIRST AMENDMENT TO LOAN AGREEMENT

This FIRST AMENDMENT TO LOAN AGREEMENT is dated as of March 14, 2007 (this
“Amendment”) among DDJ TOTAL RETURN LOAN FUND, L.P. (the “Lender”), THE WORNICK
COMPANY, a Delaware corporation (the “Borrower”), RIGHT AWAY MANAGEMENT
CORPORATION, a Delaware corporation, THE WORNICK COMPANY RIGHT AWAY DIVISION, a
Delaware corporation, and THE WORNICK COMPANY RIGHT AWAY DIVISION, L.P., a
Delaware limited partnership (each, a “Subsidiary”, and, collectively, the
“Subsidiaries”).

WHEREAS, the Borrower and the Subsidiaries are parties to that certain Loan
Agreement dated as of June 30, 2004 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”) with
Texas State Bank (“TSB”), as initial lender;

WHEREAS, pursuant to that certain Assignment Agreement between the Lender and
TSB, (a) TSB has assigned to the Lender (i) all right, title and interest of TSB
in and to the Revolving Loan and all other Obligations under the Loan Documents
and (ii) all security interests of TSB and liens in favor of TSB on the
Collateral and (b) the Lender has succeeded to and assumed all of such rights
and interests;

WHEREAS, the Borrower has failed to comply with certain covenants set forth in
the Loan Agreement and as a result, certain Defaults are continuing under the
Loan Agreement as of the date hereof;

WHEREAS, the Borrower has requested that the Lender waive certain Defaults
existing under the Loan Agreement as of the date hereof and the Lender has
agreed to waive such Defaults, subject to the terms and conditions set forth
herein; and

WHEREAS, the Borrower has requested and the Lender has agreed to amend the Loan
Agreement to, among other things, establish an additional credit facility in
favor of the Borrower in a maximum principal amount of $10,000,000.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

1.             Capitalized Terms.  Any capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement, as amended by this Amendment.

2.             Waiver of Certain Defaults.  The Lender hereby waives all
Defaults and Events of Default continuing under the Loan Documents as of the
date hereof solely arising from the Borrower’s failure to comply with the
covenants set forth in (i) Section 7.12 of the Loan Agreement but only with
respect to the Borrower’s failure to pay all amounts due and/or to observe and
perform all covenants and agreements in material Contracts, and other
agreements, with its trade creditors and vendors and (ii) Sections 7.17 and 7.19
of the Loan Agreement (the Defaults and Events Default described in subsections
(i) and (ii) hereof, collectively, the “Waived Defaults”).  Nothing herein shall
be construed as a waiver of any other or future Events of Default or any rights
or remedies that may be available to the Lender in respect of any such other or
future Events of Default, all of which rights and remedies are hereby expressly
reserved.


--------------------------------------------------------------------------------


 

3.             Amendments to Loan Agreement.

(a) Amendment of Certain Defined Terms.  Section 1.01 of the Loan Agreement is
hereby amended by (i) deleting the defined terms “Advance”, “Borrowing Base” and
“Computation Date” and replacing each such defined term in its entirety with the
new definition of such term set forth below, and (ii) adding the following new
defined terms, all as more fully set forth below:

“Advance” or “Advances” shall mean the disbursement or disbursements of a sum or
sums loaned or to be loaned by Lender to Borrower as part of the Revolving Loan
under Section 2.01(a).

“Borrowing Base” shall mean, as of any date of determination, the result
(determined in accordance with GAAP) of (i) 85% of the net book value of
Accounts Receivable of the Borrower and the Subsidiaries plus (ii) 65% of the
net book value of Inventory of the Borrower and the Subsidiaries, minus (iii)
$1,000,000.

“Change of Control” shall mean (i) the failure of TWC to own all of the issued
and outstanding shares of common stock of the Borrower, (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the First Amendment Effective Date) other than Permitted Holders of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of TWC and (iii) the occupation of a
majority of seats (other than vacant seats) on the Board of Directors (or
similar governing body) of TWC by Persons who were neither nominated by such
Board of Directors as it was constituted on the First Amendment Effective Date
or appointed or nominated by directors so nominated.

“First Amendment” shall mean the First Amendment to Loan Agreement dated as of
March 14, 2007, amending this Agreement.

“First Amendment Effective Date” shall mean the date on which the First
Amendment shall have become effective in accordance with its terms.

“Material Adverse Change” shall mean (a) a material adverse change in the
business, results of operations, assets, condition (financial or otherwise) or
prospects of the Borrower and the Subsidiaries, taken as a whole, (b) a material
impairment of the Borrower’s or any of its Subsidiaries’ ability to perform its
obligations under the Loan Documents to which it is a party or of the Lender’s
ability to enforce the Obligations or realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of the Lender’s liens with
respect to the Collateral.

“Permitted Holders” shall mean Veritas Capital Management II, L.L.C. and any
affiliate thereof.

“Person” shall mean natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of

2


--------------------------------------------------------------------------------


whether they are legal entities, and governments and agencies and political
subdivisions thereof.

“Revolving Loan Obligations” shall mean all Obligations of the Borrower and the
Subsidiaries in respect of the Revolving Loan, including, without limitation,
the obligation to make payments of principal, interest, fees and other amounts
under this Agreement and under the Revolving Note.  The “Revolving Loan
Obligations” shall constitute a portion of the “Obligations”.

“Term Loan” shall mean a term loan made by the Lender to the Borrower in the
original principal amount of $10,000,000 pursuant to Section 2.01(b) hereof, and
all renewals, extensions, modifications and increases, if any, thereof.

“Term Loan Obligations” shall mean all obligations of the Borrower and the
Subsidiaries in respect of the Term Loan, including, without limitation, the
obligation to make payments of principal, interest, fees and other amounts under
this Agreement and under the Term Note.  The “Term Loan Obligations” shall
constitute a portion of the “Obligations”.

“Term Note” shall mean that certain Term Loan Promissory Note dated March 14,
2007 issued by the Borrower to the Lender in the original principal amount of up
to $10,000,000 and evidencing the Term Loan, which Term Note shall constitute
one of the “Loan Documents”.

“TSB” shall mean Texas State Bank, a Texas banking corporation.

(b) Amendment to Definition of Obligations.  The definition of “Obligations” set
forth in Section 1.01 of the Loan Agreement is hereby amended by inserting the
following sentence at the end of such definition:

“For the avoidance of doubt, the term “Obligations” shall include all Revolving
Loan Obligations and all Term Loan Obligations.”

(c) Deletion of Definitions.  The definitions of “Daily Administrative Fee,”
“Eligible Accounts Receivable” and “Eligible Inventory” are hereby deleted in
their entirety.

(d) Amendment to Section 2.01.  Section 2.01 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section  2.01        Loans.

(a)           Revolving Loan.  Subject to the terms and conditions of this
Agreement, Lender agrees to make the Revolving Loan in accordance with the terms
of this Agreement and the Revolving Note.  The aggregate principal amount of (i)
the Revolving Loan shall not at any time exceed $15,000,000, and (ii) the
Revolving Loan and the Term Loan shall not at any time exceed the least of (i)
$25,000,000, (ii) the Borrowing Base and (iii) the Maximum Amount.  Each Advance
will be accompanied by a Draw Request (hereinafter defined), duly tendered as
required by Section 2.03 hereof, and accompanied

3


--------------------------------------------------------------------------------


by such documentation as Lender may require.  At the time of each Advance made
under or pursuant to this Agreement, Borrower shall immediately become indebted
to Lender for the amount of such Advance and interest shall accrue on such
Advance from the date of the Advance.

(b)           Term Loan.  On the First Amendment Effective Date, the Lender
agrees to fund the entire amount of the Term Loan to the Borrower in accordance
with and subject to the terms set forth herein and in the Term Note.  At the
time of the making of the Term Loan, Borrower shall be deemed to have certified
to Lender that the Term Loan is permitted to be incurred under the Indenture.

(c)           Maximum Principal Amount of Obligations.  Notwithstanding anything
to the contrary set forth herein or in any other Loan Document, the outstanding
principal amount of the Obligations shall not at any time exceed the least of
(i) $25,000,000, (ii) the Borrowing Base and (iii) the Maximum Amount.

(e) Amendments to Section 2.03.  Section 2.03 of the Loan Agreement is hereby
amended by deleting subsection (a) of such Section in its entirety and replacing
it with the following:

“(a)         The outstanding principal amount of (i) the Revolving Loan
Obligations, plus the amount of the requested Advance, shall not exceed
$15,000,000 and (ii) the Obligations, plus the amount of the Requested Advance,
shall not exceed the least of (x) $25,000,000, (y) the Borrowing Base and (z)
the Maximum Amount.”

(f)  Amendment to Section 2.04.  Section 2.04 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 2.04         Optional Prepayments.  Subject to the terms and conditions
set forth in the Revolving Note, Borrower may at any time pay or prepay without
premium or penalty all or a part of any Revolving Loan Obligation. Partial
prepayments shall be applied first to accrued unpaid interest and then to the
principal balance outstanding on the Revolving Loan Obligation for which the
voluntary prepayment is tendered.  Principal amounts prepaid on any Revolving
Loan Obligation, can be re-borrowed by Borrower, subject to Section 2.03
hereof.  All prepayments of the Term Loan Obligations shall be subject to the
terms and conditions set forth in the Term Note.”

(g) Amendment to Section 2.06.  Section 2.06 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 2.06         Interest Rates on the Obligations.  The principal amount
of all Revolving Loan Obligations shall bear interest in accordance with the
terms of the Revolving Note.  The principal amount of all Term Loan Obligations
shall bear interest in accordance with the terms of the Term Note.  In no event
shall interest on any Obligation ever exceed the maximum lawful contractual
amount of interest that is

4


--------------------------------------------------------------------------------


permissible and nonusurious under applicable state or federal law for the type
of loan evidenced by such Obligation.”

(h) Amendment to Section 2.07.  Section 2.07 is hereby deleted in its entirety
and replaced with the following:

“Section 2.07         Payment Terms — Obligations.  (a)  Principal and interest
in respect of the Revolving Loan Obligations shall be payable in accordance with
the terms of the Revolving Note, Article 3 hereof and the other provisions of
this Agreement applicable thereto.

(b)  Principal and interest in respect of the Term Loan Obligations shall be
payable in accordance with the terms of the Term Note, Article 3 hereof and the
other provisions of this Agreement applicable thereto.

(i)  Amendment to Section 2.08.  Section 2.08 is hereby deleted in its entirety
and replaced with the word “[Reserved]”.

(j)  Amendment to Section 3.02.  Section 3.02 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 3.02         Obligation to Repay Excess. Notwithstanding anything to
the contrary set forth herein or in any Loan Document, if at any time the
outstanding principal balance of (i) the Revolving Loan Obligations shall exceed
$15,000,000 or (ii) the Obligations shall exceed the least of (x) $25,000,000,
(y) the Borrowing Base and (z) the Maximum Amount, the Borrower shall notify the
Lender of such fact in writing, immediately after acquiring knowledge of such
excess, and shall immediately pay to the Lender the entire amount of such
excess, which amount shall be applied by the Lender, first, to prepay the
outstanding principal amount of the Revolving Loan Obligations, second, to
prepay the outstanding principal amount of the Term Loan Obligations, and third,
to repay any other outstanding Obligations.”

(k) Amendment to Section 3.04.  Section 3.04 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 3.04         Payment of Interest and Principal on Obligations. Borrower
shall pay to Lender interest on the aggregate unpaid principal balance of all
Obligations from time to time outstanding, for the actual period funds
represented by the Obligations are outstanding, at the  annual interest rate
(computed based on the actual number of days elapsed over a 360 day year) and at
the times provided for in the Revolving Note or the Term Note, as applicable.”

(l)  Amendment to Section 3.05.  Section 3.05 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 3.05         Payment of Annual Commitment Fee.  Borrower shall pay
Lender an Annual Commitment Fee on June 30 of each calendar year, beginning
June 30, 2007, and annually thereafter through and including June 30, 2010.”

5


--------------------------------------------------------------------------------


 

(m) Amendment to Section 3.06.  Section 3.06 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 3.06         Manner and Place of Payments. All payments and prepayments
of principal and/or interest on the Obligations and all payments of fees and
other obligations hereunder shall be made in immediately available funds, and
shall be made to Lender at its office at 130 Turner Street, Waltham,
Massachusetts, or at such other addresses and/or to such loan account or
accounts as Lender may notify Borrower in writing from time to time.  Borrower
and  the Subsidiaries hereby authorize Lender to debit from time to time against
all Deposit Accounts of Borrower and the Subsidiaries with Lender the amount (in
the aggregate) necessary  to fund any amount due from Borrower on any of the
Obligations.  Whenever payment is to be made on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest.”

(n) Amendment to Section 5.01.  The last sentence of Section 5.01 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“All Advances shall be made by the Lender depositing the proceeds thereof into
the Borrower’s Deposit Account maintained with TSB (or any other bank account or
accounts designated by the Borrower and approved by the Lender from time to
time) upon such Borrowing Dates as Borrower may request in accordance with
Section 2.03 hereof.”

(o) Addition of Section 6.16.  Article 6 of the Loan Agreement is hereby amended
by inserting the following as a new Section 6.16 immediately after Section 6.15:

“Section 6.16         Ranking of Obligations.  The Obligations constitute, and
all times after the date hereof will constitute, indebtedness permitted under
Section 4.7 of the Indenture, and “Credit Facility Indebtedness”, as such term
is defined in the Intercreditor Agreement.”

(p) Amendment to Sections 7.08, 7.09, 7.10 and 7.11.  Sections 7.08, 7.09, 7.10
and 7.11 of the Loan Agreement are hereby deleted in its entirety and replaced
with the following:

“Section 7.08         Financial Statements and Other Information.  The Borrower
will furnish to the Lender:

(a)           promptly after the sending or filing thereof, as the case may be,
copies of any financial statements, proxy statements, or reports which the
Borrower or any Subsidiary has made available to the holders of its Ownership
Interests and copies of any regular, periodic and special reports or
registration statements which the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any governmental authority which may be
substituted therefor, or any national securities exchange; and

(b)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and

6


--------------------------------------------------------------------------------


the Subsidiaries, or compliance with the terms of this Agreement, as the Lender
may reasonably request.

Section 7.09           Notices and Other Information Under the Indenture. 
Simultaneously with the delivery thereof by the Borrower, and promptly following
receipt thereof by the Borrower, a copy of each notice, certificate, report,
financial statement or other document or instrument given or received by the
Borrower under the Indenture.

Section 7.10           Daily Borrowing Base Reporting.  As soon as available,
and in any event prior to 12 p.m. (noon) Eastern Standard Time on each Business
Day, and at such other times as may be necessary to re-determine availability of
Advances hereunder or as may be requested by the Lender, Borrower will, and will
cause each  Subsidiary to, furnish to Lender (or will cause to be furnished to
Lender) a certificate certifying as to the amount of and calculation of the
Borrowing Base as of the close of business on the immediately preceding Business
Day (or such other date as the Lender may request), together with all supporting
information in connection therewith and such additional reports with respect to
the Borrowing Base as the Lender may reasonably request.

 Section 7.11          Cash Budgets.  (a)  As soon as available, and in any
event no later than five (5) Business Days prior to each month-end, a cash
budget for the Borrower and its Subsidiaries for the immediately following
month, which cash budget shall be satisfactory in form, scope and substance to
the Lender, and shall have been approved by the Lender, in its sole discretion. 
The Lender may at any time notify the Borrower that it no longer wishes to
receive such cash budgets from Borrower on a going forward basis and, upon
giving of such notice, the Borrower shall cease delivering such cash budgets to
the Lender until such time as the Borrower is instructed to the contrary by the
Lender.

(b)           Borrower shall, and shall cause each of its Subsidiaries to,
adhere to the most current cash budget delivered to and approved by the Lender
pursuant to subsection (a) above, provided, however, that the provisions of this
Section 7.11(b) shall not apply in respect of any month for which the Borrower
is not required to deliver a cash budget pursuant to the provisions of Section
7.11(a) above.”

(q) Amendment to Section 7.15.  Section 7.15 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 7.15         Expenses and Legal Fees.  Borrower and the Subsidiaries
will pay all reasonable out-of-pocket expenses arising in connection with this
Agreement and the other Loan Documents, the enforcement hereof and thereof, any
amendment of this Agreement or any Loan Documents, and the Closing of the
transactions contemplated hereby including, but not limited to, all legal fees
and expenses incurred by Lender in connection with the Term Loan, the Term Loan
Obligations, the Revolving Loan and any Advances on any Borrowing Date hereunder
with respect to any Revolving Loan Obligation.  All such expenses shall be paid
by Borrower and its Subsidiaries within ten (10) days after written demand by
Lender.  Any and all payments made hereunder, or under any instruments
evidencing the

7


--------------------------------------------------------------------------------


Obligations,  shall be made free and clear of any present or future taxes,
withholdings, or other deductions whatsoever.

(r)  Amendment to Section 7.17.  Section 7.17 of the Loan Agreement is hereby
deleted in its entirety and replaced with the word “[Reserved].”

(s) Amendment to Section 7.19.  Section 7.19 of the Loan Agreement is hereby
deleted in its entirety and replaced with the word “[Reserved].”

(t)  Amendment to Section 7.20.  Section 7.20 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 7.20         Depository.  Borrower and each Subsidiary will maintain
all their Deposit Accounts and Cash with TSB or any other bank approved by the
Lender and as to which such bank has entered into a deposit account control
agreement satisfactory in form and substance to the Lender.”

(u) Amendment to Section 10.01.  (a)     Subsection (b) of Section 10.01 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“(b)         The breach or other failure of Borrower, TWC and each Subsidiary to
punctually and properly observe, keep and perform each of its covenants and
agreements contained in this Agreement (including, without limitation, the
covenants and agreements contained in Articles 7 and 8 hereof), or the failure
by Borrower, TWC and each Subsidiary to comply with any of the other terms or
conditions specified herein or in any of the other Loan Documents and, other
than in the case of any such breach or failure with respect to the covenants and
agreements contained in Articles 7 and 8 hereof or the covenants and agreements
to which Section 10.01(a) is applicable, the continuation of such breach or
failure for ten (10) days.”

(b)         Section 10.01 of the Loan Agreement is hereby further amended by
inserting the following as new subsections (q) and (r) at the end thereof:

“(q)             The occurrence of a Change of Control.

(r)                The occurrence of a Material Adverse Change.”

(v) Amendment to Section 12.01.  Section 12.01 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Section 12.01       Notices.  (a) All notices or other communications required
or permitted to be given pursuant to the provisions of this Agreement shall be
in writing and shall be deemed given (i) upon deposit with United States Postal
Service, if mailed by first class United States mail, postage prepaid, by
registered or certified mail with return receipt requested or (ii) upon
transmission thereof, if sent by telecopier to the facsimile numbers set forth
in or determined pursuant to this Section 12.01.  Notice given in any other
manner shall be effective only if and when received by the addressee.

8


--------------------------------------------------------------------------------


 

(b)           For purposes of notice, the addresses and other notice information
of Borrower and each Subsidiary shall be as set forth below the signature lines
at the end of this Agreement and the address of the Lender shall be as set forth
below:

Notice Address:

 

DDJ Total Return Loan Fund, L.P.

 

 

c/o DDJ Capital Management, LLC

 

 

130 Turner Street

 

 

Builidng 3, Sutie 600

 

 

Waltham, MA 02453

 

 

Facsimile: 781-283-7555

 

 

Attention: Jackson Craig

 

 

 

 

 

With a copy to:

 

 

 

 

 

DDJ Capital Management, LLC

 

 

130 Turner Street

 

 

Builidng 3, Sutie 600

 

 

Waltham, MA 02453

 

 

Facsimile: 781-283-8541

 

 

Attention: Joshua McCarthy

 

(c)           Any party to this Agreement shall have the right to change its
address and other notice information by the giving of prior written notice
thereof to the other party in the manner set forth hereinabove.”

(w)          Amendment to Section 12.06.  Section 12.06 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

4.             “Section 12.06       CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

i.              THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

ii.             THE BORROWER AND EACH SUBSIDIARY AGREE THAT ALL SUITS, ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT BY THE LENDER IN THE STATE AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK OR, AT THE LENDER’S OPTION, IN THE COURTS OF ANY OTHER JURISDICTION
WHERE THE LENDER ELECTS TO BRING SUCH SUIT, ACTION OR PROCEEDING OR WHERE ANY

9


--------------------------------------------------------------------------------


COLLATERAL MAY BE FOUND.  THE BORROWER AND EACH SUBSIDIARY IRREVOCABLY CONSENTS
TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
THE MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT THE BORROWER’S ADDRESS
FOR NOTICES SET FORTH IN OR DETERMINED PURSUANT TO SECTION 12.01.

iii.            THE BORROWER, EACH SUBSIDIARY AND THE LENDER HEREBY WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12.06.

iv.            THE BORROWER AND EACH SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  THE BORROWER, EACH SUBSIDIARY AND THE LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.”

(x)   Amendment to Article 13.  Article 13 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“ARTICLE 13.

Indemnification; Limitation of Liability

Section 13.01  Indemnification; Limitation of Liability. The Borrower and each
Subsidiary shall indemnify and hold harmless the Lender and each of its
affiliates and each of their respective officers, directors, members, partners,
employees, agents, advisors, attorneys and representatives (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party (including, without limitation, in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense in connection therewith), in each case arising
out of or in connection with or by reason of the Revolving Loan, the Term Loan,
the Loan Documents or any of the transactions contemplated thereby, or any
actual or proposed use of the proceeds of the Revolving Loan or the Term Loan,
except to the extent such claim, damage, loss, liability or expense is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence, bad faith or
willful misconduct.  In the event of an investigation, litigation or other
proceedings to which the indemnity in this Section 8 applies, such indemnity
will be effective whether or not such investigation, litigation or proceeding is
brought by the Borrower, any Subsidiary, any of their directors, security
holders or creditor, an Indemnified Party or any other person, or an Indemnified
Party is otherwise a party thereto and whether or not the

10


--------------------------------------------------------------------------------


transactions contemplated by the First Amendment and the Loan Agreement, as
amended by the First Amendment, are consummated.  The Borrower and each
Subsidiary further agree that no Indemnified Party will have any liability
(whether direct or indirect, in contract, tort, or otherwise) to the Borrower
and any Subsidiary or any of their security holders or creditors for or in
connection with the transactions contemplated by the First Amendment and the
Loan Agreement, as amended by the First Amendment, except for direct damages (as
opposed to special, indirect, consequential or punitive damages (including,
without limitation, any loss of profits, business or anticipated savings))
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence, bad faith or willful misconduct.”

(y)  Amendment to Revolving Note.  The Revolving Note is hereby amended and
restated in its entirety in the form attached as Annex A hereto.”

5.             Confirmation of Security Documents and Guaranty.

(a)           The Borrower and each Subsidiary hereby ratifies and confirms all
of the terms and provisions of the Security Agreement, the Pledge Agreement and
all other documents evidencing or governing the Lender’s security interests in
the Collateral (collectively with the Security Agreement and the Pledge
Agreement, the “Security Documents”) and acknowledges and confirms that the
Obligations of the Borrower and each Subsidiary to the Lender under the Loan
Agreement, as amended hereby, and the other Loan Documents (including, without
limitation, the Revolving Note and the Term Note), constitute “Obligations”
under the Security Documents, secured by the Collateral.

(b)           Each Subsidiary hereby confirms and agrees that all indebtedness,
obligations and liabilities of the Borrowers under the Loan Agreement as amended
hereby, whether any such indebtedness, obligations and liabilities are now
existing or hereafter arising, due or to become due, actual or contingent, or
direct or indirect, constitute “Obligations” under and as defined in the Loan
Agreement and, subject to the limitation set forth therein, are guarantied by
and entitled to the benefits of the Guaranty.  Each Subsidiary hereby ratifies
and confirms the terms and provisions of the Guaranty and agrees that all of
such terms and provisions remain in full force and effect.

6.             No Default; Representations and Warranties, etc.  The Borrower
and each Subsidiary hereby confirms that, after giving effect to this Amendment
and the waivers provided for herein, (a) the representations and warranties of
the Borrower and its Subsidiaries contained in Article 6 of the Loan Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as if made on such date (except to the extent that such representations and
warranties expressly relate to an earlier date, in which event such
representations and warranties are true and correct on and as of such earlier
date); (b) except for the Waived Defaults, the Borrower and its Subsidiaries are
in compliance with all of the terms and provisions set forth in the Loan
Agreement on their part to be observed or performed thereunder; and (c) except
for the Waived Defaults and as otherwise previously disclosed to the Lender, no
Default or Event of Default has occurred and is continuing.

7.             Conditions to Effectiveness.  The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

(a)           Counterparts of Amendment.  The Lender shall have received
counterparts of this Amendment duly executed by the Borrower and each
Subsidiary.

11


--------------------------------------------------------------------------------


 

(b)           Term Note.  The Lender shall have received the Term Note, duly
executed by the Borrower, evidencing the Term Loan.

(c)           Revolving Note.  The Lender shall have received the Revolving Note
in the form attached as Annex A hereto, duly executed by the Borrower,
evidencing the Revolving Loan Obligations.

(d)           Corporate Documents.  The Lender shall have received such
documents, instruments and certificates as the Lender or its counsel may
reasonably request relating to the Loan Documents and any other legal matters
relating to the Borrower and its Subsidiaries (including board of director
resolutions and evidence of the incumbency of officers), the Loan Agreement, as
amended by this Amendment, and the other Loan Documents.

(e)           Opinion of Counsel.  The Lender shall have received a written
opinion of Gary, Thomasson, Hall & Marks, counsel to the Borrower and its
Subsidiaries, dated the date of such effectiveness, in form and substance
reasonably satisfactory to the Lender, and covering such matters as the Lender
may reasonably request.

(f)            Other Documents.  The Lender shall have received such other
certificates, instruments and documents as the Lender shall have reasonably
requested.

(g)           Fees.  The Lender shall have received all fees required to be paid
to Lender on or prior to such date of effectiveness, including, without
limitation, the fees required to be paid on or prior to such date under the Term
Note and the Revolving Note.

8.             Miscellaneous.

(a) Except to the extent specifically amended hereby, the Loan Agreement, the
Loan Documents and all related documents shall remain in full force and effect. 
Whenever the terms or sections amended hereby shall be referred to in the Loan
Agreement, Loan Documents or such other documents (whether directly or by
incorporation into other defined terms), such defined terms shall be deemed to
refer to those terms or sections as amended by this Amendment.

(b) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

(c) This Amendment shall be governed by the laws of the State of New York, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

(d) The Borrower and its Subsidiaries agree to pay all reasonable costs and
expenses, including legal fees and disbursements, incurred by the Lender in
connection with this Amendment and the transactions contemplated hereby.

[Signature pages follow.]

12


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

BORROWER

 

 

 

 

 

THE WORNICK COMPANY

 

 

 

 

 

By:

/s/ LARRY L. ROSE

 

Name: Larry L. Rose

 

Title: President

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION, L.P.

 

 

 

 

 

By:

/s/ LARRY L. ROSE

 

Name:  Larry L. Rose

 

Title: President

 

 

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ LARRY L. ROSE

 

Name: Larry L. Rose

 

Title: President

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION

 

 

 

 

 

By:

/s/ LARRY L. ROSE

 

Name: Larry L. Rose

 

Title: President

 


--------------------------------------------------------------------------------


 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By:  GP Total Return, LP, its General Partner

 

By:  GP Total Return, LLC, its General Partner

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

 

 

By

/s/ DAVID J. BRENZZANO

 

Name: David J. Brenzzano

 

Title: Member

 


--------------------------------------------------------------------------------


 

Annex A

Form of Revolving Note


--------------------------------------------------------------------------------